UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1311


JUAN REYES LOZANO-BOLANOS,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 20, 2014              Decided:   December 19, 2014


Before KING, DUNCAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eileen P. Blessinger, Heather M. Cleary, BLESSINGER LEGAL, PLLC
Falls Church, Virginia, for Petitioner. Stuart F. Delery,
Assistant   Attorney  General,   Terri   J.  Scadron,   Assistant
Director, Meadow W. Platt, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Juan Reyes Lozano-Bolanos, a native and citizen of El

Salvador,     petitions       for    review      of    an   order        of    the     Board    of

Immigration      Appeals       (Board)       dismissing        his        appeal          of   the

Immigration Judge’s decision finding that he was convicted of a

particularly        serious    crime    and      pretermitting           his        request    for

withholding of removal. *            We have thoroughly reviewed the record,

including      the        relevant     exhibits         and        the        transcript        of

Lozano-Bolanos’ merits hearing, and conclude that the Board did

not   abuse    its    discretion       in    finding        that    Lozano-Bolanos             was

convicted      of     a    particularly          serious      crime           and     thus     was

ineligible      for       withholding        of       removal.            See         8    U.S.C.

§ 1231(b)(3)(B)(ii) (2012).                 Accordingly, we deny the petition

for review for the reasons stated by the Board.                                     See In re:

Lozano-Bolanos (B.I.A. Mar. 26, 2014).                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                              PETITION DENIED




      *
       On appeal, Lozano-Bolanos does not challenge the denial of
his applications for asylum and for protection under the
Convention Against Torture.



                                             2